The opinion of the Court was drawn up by
Whitman C. J.
— The declaration is upon a note of hand with the usual money counts. The circumstances under which the plaintiff took the note, as detailed in the bill of exceptions taken to the ruling of the Court below, entitle him to recover the amount for which it was given; although he may have known that it was given for a consideration, which had failed. He himself paid a valuable consideration for it; and was encouraged to do so by the defendant, who expressly promised him to pay him the amount, in sixty days, if he would take the note, and advance the money for it. The plaintiff, thereupon, paid the holder the amount due on it; and if he could not now recover it of the defendant a reproach would deservedly rest upon the administration of justice.
But it is objected that the money was paid by the plaintiff, by direction of the holder, to discharge a debt for which the plaintiff had become his surety. This objection is as far removed from good sense and legal authority, as the other is from common honesty.

Exceptions overruled and judgment on the verdict.